DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1 (lines 8-9) and claim 15 (lines 11-12) recites the limitation “the defined cavity”. This should be “the shuttle cavity” instead of “the defined cavity” to properly refer to the corresponding limitation that has been recited previously in claim 1 (lines 6-7) and claim 15 (line 9).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“froth module” in claim 1 (line 15), claim 2 (line 3), claim 3 (line 4), claim 12 (line 2), claim 15 (lines 15, 18). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “froth” (Prong B); and the term “module” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “froth module” invokes 35 U.S.C. 112(f).  
“descale module configured to provide the multi-position shuttle valve assembly with a descale fluid” in claim 7 (lines 2-3). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “configured to provide the multi-position shuttle valve assembly with a descale fluid” (Prong B); and the term “module” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “descale module configured to provide the multi-position shuttle valve assembly with a descale fluid” invokes 35 U.S.C. 112(f).
“descale module” in claim 7 (lines 2-3) and claim 10 (line 2). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “descale” (Prong B); and the term “module” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “descale module” invokes 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 15), claim 2 (line 3), claim 3 (line 4), claim 12 (line 2), claim 15 (lines 15, 18) recites the limitation “froth module”. Claim limitation “froth module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states: “a froth module or device 1106 (e.g., components of the froth subsystem) based on whether the froth module or device 1106 is coupled to the aircraft brewing apparatus 1100.” in Par.0082; in addition, the specification also states: “The froth subsystem may include one or more flow paths through the interior of the housing (e.g., internal flow paths or interior flow paths).” in Par.0054. However, it is unclear whether the froth module comprises one or more internal/interior flow paths of the froth subsystem, or the froth module is a different component of the froth subsystem. See 35 U.S.C. 112(f) interpretation above and MPEP 2181 (III). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2-14 are rejected by virtue of their dependency on claim 1. 
Claim 5 recites the limitation “a cavity defined by one or more interior surfaces of the housing” in lines 2-3. It is unclear what is meant by this limitation because there is one cavity defined by one or more interior surfaces of the housing recited previously in claim 1 (lines 6-7). Is the limitation “a cavity defined by one or more interior surfaces of the housing” in claim 5 referring to “a cavity defined by one or more interior surfaces of the housing” that has been recited previously in claim 1? For examination purposes, the limitation “a cavity defined by one or more interior surfaces of the housing” in claim 5 is being interpreted as “at least one cavity defined by one or more interior surfaces of the housing”. 
Claim 5 recites the limitation “the defined cavity” in line 3. It is unclear what is meant by this limitation because more than one cavity has been recited previously in claim 1 and claim 5. Is the limitation “the defined cavity” in claim 5 (line 3) referring to the cavity that has been recited previously in claim 1 (lines 6-9), or “the defined cavity” in claim 5 (line 3) referring to the “cavity defined by one or more interior surfaces of the housing” that has been recited previously in claim 5 (lines 2-3)? For examination purposes, the limitation “the defined cavity” in claim 5 (line 3) is being interpreted as “at least one cavity”. 
Claim 6 is rejected by virtue of its dependency on claim 5. 
Claim 7 (lines 2-3) and claim 10 (line 2) recites the limitation “descale module”; claim 7 also recites the limitation “descale module configured to provide the multi-position shuttle valve assembly with a descale fluid” in lines 2-3. Claim limitation “descale module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states: “The descale module is configured to provide the multi-position shuttle valve assembly with a descale fluid. The descale fluid is configured to flow through the at least one flow path and the shuttle cavity.” in Par.0008; in addition, the specification also states: “A descale module or device 1200 may be configured to engage the aircraft brewing apparatus 1100. For example, the descale module or device 1200 may be installed on the housing of the multi-position shuttle valve assembly 100 proximate to the shuttle 102. By way of another example, the descale module or device 1200 may be coupled directly to the shuttle 102. The descale module or device 1200 may flow a descale solution between the descale module or device 1200 and the froth heater 1108 through the multi-position shuttle valve assembly 100.” in Par.0095. However, the specification fails to describe structure of the descale module capable of performing the recited function. See 35 U.S.C. 112(f) interpretation above and MPEP 2181 (III). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8-10 are rejected by virtue of their dependency on claim 7.
Claim 8 recites the limitation “a cavity defined by one or more interior surfaces of the housing” in lines 2-3. It is unclear what is meant by this limitation because there is one cavity defined by one or more interior surfaces of the housing recited previously in claim 1 (lines 6-7). Is the limitation “a cavity defined by one or more interior surfaces of the housing” in claim 8 referring to the limitation “a cavity defined by one or more interior surfaces of the housing” that has been recited previously in claim 1? For examination purposes, the limitation “a cavity defined by one or more interior surfaces of the housing” in claim 8 is being interpreted as “at least one cavity defined by one or more interior surfaces of the housing”. 
Claim 8 recites the limitation “the defined cavity” in line 3. It is unclear what is meant by this limitation because more than one cavity has been recited previously in claim 1 (lines 6-9) and claim 8 (line 2). Is the limitation “the defined cavity” in claim 8 (line 3) referring to the cavity that has been recited previously in claim 1 (lines 6-9), or “the defined cavity” in claim 8 (line 3) referring to the “cavity defined by one or more interior surfaces of the housing” that has been recited previously in claim 8 (line 2)? For examination purposes, the limitation “the defined cavity” in claim 8 (line 3) is being interpreted as “at least one cavity”. 
Claim 9 is rejected by virtue of its dependency on claim 8. 
Claim 11 recites the limitation “the position of the shuttle” in line 2. It is unclear what is meant by this limitation because more than one position of the shuttle has been recited in claim 1. For examination purposes, the limitation “the position of the shuttle” in claim 11 (line 2) is being interpreted as “at least one position of the shuttle”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (U.S. Pub. No. 2004/0255789).
Regarding claim 1, Fischer discloses a multi-position shuttle valve assembly (“steam docking unit”, figs.1, 2), comprising: 
a housing (cylinder sleeve 8 of steam docking unit, figs.1, 2) comprising at least one flow path (steam inlet 10 to steam outlet 7, fig.1), 
the at least one flow path (steam inlet 10 to steam outlet 7, figs.1, 2) configured to receive steam from a froth heater of an aircraft brewing apparatus [it is noted that the steam inlet 10 receives steam from steam generator of an espresso machine as disclosed by Fischer, and the limitation “a froth heater of an aircraft brewing apparatus” is intended use of the multi-position shuttle valve assembly and therefore the steam inlet 10 is capable of receiving steam from a froth heater of an aircraft brewing apparatus]; and 
a shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, fig.1), a first portion of the shuttle (bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33, fig.1) configured to extrude from a front surface of the housing [it is noted that as shown in fig.1, bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33 are extruded from cylinder sleeve 8], a second portion of the shuttle (the remained portion of steam supply cylinder 6, fig.1) configured to fit within a shuttle cavity (cavity of hollow cylinder sleeve 8, fig.1) defined by one or more interior surfaces of the housing (interior surfaces of cylinder sleeve 8, fig.1) [it is noted that as shown in fig.1, portion of steam supply cylinder 6 is fit within cavity of cylinder sleeve 8], 
the at least one flow path (steam inlet 10 to steam outlet 7, figs.1, 2) configured to direct the steam to the defined cavity (cavity of hollow cylinder sleeve 8, figs.1, 2) [it is noted that steam flows from steam inlet 10 to steam outlet 7 via cavity of cylinder sleeve 8, figs.1, 2], 
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam to a froth wand (steam release 18, figs.1, 2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, fig.1) is in a first position (first position is defined when the milk steaming pitcher 1 is removed from the steam docking unit and the activation lever 19 returning to rest position as shown in fig.1) [it is noted that when the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is in the first position (as shown in fig.1), the steam flows through the route 11-14-17-15-18 in to a receiving bowl (not shown) as indicated in Par.0048],
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam to a froth module (milk steaming pitcher 1, fig.2) [see 35 U.S.C. 112(f) Interpretation section above] installed on the housing (cylinder sleeve 8, fig.2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, fig.2) is in a second position (fig.2 shows second position) [it is noted that when the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is in the second position (as shown in fig.2), the steam flows from steam outlet 7 into steam inlet opening 2 of the milk steaming pitcher 1, fig.2],
a translation of the shuttle (translation of steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) between the first position (first position, fig.1) and the second position (second position, fig.2) being dependent on the froth module (milk steaming pitcher 1, figs.1, 2) being installed on the housing [it is noted that as shown in fig.1, when milk steaming pitcher 1 is not connected to steam docking unit (fig.1 – first position), steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is at rest position (fig.1 – first position); and as shown in fig.2, when the milk steaming pitcher 1 is connected to steam docking unit (fig.2), sealing sleeve 33 is compressed and steam outlet 7 is pressed into steam inlet 2 of milk steaming pitcher 1 (fig.2 – second position); therefore, the translation of steam outlet 7 and sealing sleeve 33 coupled with steam supply cylinder 6 between the first position (fig.1) and the second position (fig.2) is being dependent on whether the milk steaming pitcher 1 is connected to steam docking unit, figs.1 and 2].

    PNG
    media_image1.png
    939
    1147
    media_image1.png
    Greyscale


Regarding claim 2, Fischer discloses the apparatus as set forth above, Fischer also discloses the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to translate from the first position (fig.1 shows first position) to the second position (fig.2 shows second position) following a providing of a force by the froth module (milk steaming pitcher 1, fig.2) on the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) when the froth module (milk steaming pitcher 1, fig.2) is installed on the housing (when milk steaming pitcher 1 is connected to steam docking unit as shown in fig.2) [it is noted that during transition from the first position (fig.1) to the second position (fig.2), steam supply cylinder 6 is sliding downwards causing steam outlet 7 and sealing sleeve 33 to enter into the steam inlet opening 2 of the milk steaming pitcher 1; steam outlet 7 is pressed and sealing sleeve 33 are compressed as they are connecting into the steam inlet opening 2 of the milk steaming pitcher 1, thus this motion applies a force on the milk steaming pitcher 1; based on Newton’s Third Law of Motion, the milk steaming pitcher 1 must exert a force of opposite direction back on steam outlet 7, sealing sleeve 33 and steam supply cylinder 6, fig.2. Therefore, steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 configured to translate from the first position (fig.1) to the second position (fig.2) following a providing of force by the milk steaming pitcher 1 on the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 when the milk steaming pitcher 1 is connected to steam docking unit comprising housing sleeve 8, fig.2].

Regarding claim 3, Fischer discloses the apparatus as set forth above, Fischer further discloses a spring (spring 9, figs.1, 2) configured to provide a return force on the shuttle [it is noted that spring 9 provides a return force to rise steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 from the second position (fig.2) to the first position (fig.1), as shown in figs.1, 2 and cited in Par.0015], the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to translate from the second position (fig.2) to the first position (fig.1) when the froth module (milk steaming pitcher 1, fig.2) is removed from the housing (when the milk steaming pitcher 1 is not connected to the steam docking unit, fig.1) [it is noted that when the steaming pitcher 1 is removed from steam docking unit, steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 translate from second position (fig.2) to first position (fig.1)], the translation of the shuttle (translation of steam supply cylinder 6 coupled with sealing sleeve 33, figs.1, 2) being dependent on the return force provided by the spring (return spring 9, fig.1) [the translation of steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 being dependent on the return force provided by spring 9 as cited in Par.0015; Par.0015 cited: “…the steam supply cylinder can be lowered by means of the activation lever against the force of a return spring into its steam supply position, in which it can be locked with a locking/unlocking device that can be unlocked with the activation lever to allow the steam supply cylinder to rise automatically under the force of the return spring into its rest position…”].

Regarding claim 13, Fischer discloses the apparatus as set forth above, Fischer also discloses the housing (cylinder sleeve 8, figs.1, 2) comprising a front housing section and a rear housing section [it is noted that the term “front” and “rear” are relative and the apparatus disclosed by Fischer can be positioned such that the surface of cylinder sleeve 8, where the extruded steam outlet 7 and sealing sleeve 33 are located, is the front housing section; and the opposite surface of cylinder sleeve 8, where steam inlet 10 is equipped, is the rear housing section], the front surface of the housing (surface of sleeve 8 where the extruded steam outlet 7 and sealing sleeve 33 are located, figs.1, 2) being a front surface of the front housing section (surface of sleeve 8, where steam outlet 7 and sealing sleeve 33 are located, is front surface of sleeve 8), a first portion of the shuttle cavity (bottom portion of cavity of hollow cylinder sleeve 8, figs.1, 2) defined by one or more interior surfaces of the front housing section [it is noted that bottom portion of cavity of hollow cylinder sleeve 8 defined by interior surface of sleeve 8 where the extruded steam outlet 7 and sealing sleeve 33 are located (e.g., “front housing section”, see explanation for the limitation “front surface of the housing” above)] and a second portion of the shuttle cavity (top portion of cavity of hollow cylinder sleeve 8, figs.1, 2) defined by one or more interior surfaces of the rear housing section [it is noted that top portion of cavity of hollow cylinder sleeve 8 defined by interior surface of sleeve 8 where steam inlet 10 is equipped, (e.g., “rear housing section”, see explanation above)].

Regarding claim 15, Fischer discloses the apparatus as set forth above, Fischer also discloses an aircraft brewing apparatus (“espresso machine”, Abstract) [it is noted that the limitation “aircraft” is intended use, and the espresso machine is capable of being used on an aircraft], comprising: 
a froth heater (“steam generator”, Abstract); 
a froth wand (steam release 18, figs.1, 2); and 
a multi-position shuttle valve assembly (“steam docking unit”, figs.1, 2), comprising: 
a housing (cylinder sleeve 8, figs.1, 2) comprising at least one flow path (steam inlet 10 to steam outlet 7, fig.1), 
the at least one flow path (steam inlet 10 to steam outlet 7, figs.1, 2) configured to receive steam from the froth heater (“steam generator”, Abstract) [steam generator provides steam to steam inlet 10, and steam flows from steam inlet 10 to steam outlet 7, figs.1, 2]; and 
a shuttle (steam supply cylinder 6 coupled with steam inlet 7 and sealing sleeve 33, figs.1, 2), a first portion of the shuttle (bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33, fig.1) configured to extrude from a front surface of the housing [it is noted that as shown in fig.1, bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33 are extruded from cylinder sleeve 8], a second portion of the shuttle (the remained portion of steam supply cylinder 6, fig.1) configured to fit within a shuttle cavity (cavity of hollow cylinder sleeve 8, fig.1) defined by one or more interior surfaces of the housing (interior surfaces of cylinder sleeve 8, fig.1) [it is noted that as shown in fig.1, portion of steam supply cylinder 6 is fit within cavity of cylinder sleeve 8], 
the at least one flow path (steam inlet 10 to steam outlet 7, figs.1, 2) configured to direct the steam to the defined cavity (cavity of hollow cylinder sleeve 8, figs.1, 2) [it is noted that steam flows from steam inlet 10 to steam outlet 7 via cavity of cylinder sleeve 8, figs.1, 2], 
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam to the froth wand (steam release 18, figs.1, 2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) is in a first position (first position is defined when the milk steaming pitcher 1 is removed from the steam docking unit and the activation lever 19 returning to rest position as shown in fig.1) [it is noted that when the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is in the first position (as shown in fig.1), the steam flows through the route 11-14-17-15-18 in to a receiving bowl (not shown) as indicated in Par.0048],
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam to a froth module (milk steaming pitcher 1, fig.2) [see 35 U.S.C. 112(f) Interpretation section above] installed on the housing (cylinder sleeve 8, fig.2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, fig.2) is in a second position (fig.2 shows second position) [it is noted that when the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is in the second position (as shown in fig.2), the steam flows from steam outlet 7 into steam inlet opening 2 of the milk steaming pitcher 1, fig.2], 
a translation of the shuttle (translation of steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) between the first position (first position, fig.1) and the second position (second position, fig.2) being dependent on the froth module (milk steaming pitcher 1, figs.1, 2)  being installed on the housing [it is noted that as shown in fig.1, when milk steaming pitcher 1 is not connected to steam docking unit (fig.1 – first position), steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is at rest position (fig.1 – first position); and as shown in fig.2, when the milk steaming pitcher 1 is connected to steam docking unit (fig.2), sealing sleeve 33 is compressed and steam outlet 7 is pressed into steam inlet 2 of milk steaming pitcher 1 (fig.2 – second position); therefore, the translation of steam outlet 7 and sealing sleeve 33 coupled with steam supply cylinder 6 between the first position (fig.1) and the second position (fig.2) is being dependent on whether the milk steaming pitcher 1 is connected to steam docking unit, figs.1 and 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Grassia et al. (U.S. Pub. No. 2016/0235243 A1). 
Regarding claim 4, Fischer discloses the apparatus as set forth above, but fails to disclose an electro-mechanical solenoid valve in fluid communication with the at least one flow path, the electro-mechanical solenoid valve configured to drain the steam from the at least one flow path into a fluid tank of the aircraft brewing apparatus when open, the electro-mechanical solenoid valve configured to allow the steam to pass through the at least one flow path when closed.
However, Grassia teaches an electro-mechanical solenoid valve (solenoid valve 1111, fig.12, Par.0128) [it is noted that solenoid valve is an electro-mechanical valve] in fluid communication with the at least one flow path (steam path 1124, fig.12) [it is noted that as shown in fig.12, the solenoid valve 1111 is equipped in steam path 1124 to control and direct the steam output from the steam boiler 1101, Par.0128], 
the electro-mechanical solenoid valve (solenoid valve 1111, fig.12, Par.0128) configured to drain the steam (steam output 1124 of steam boiler 1101, fig.12) from the at least one flow path (steam path 1124, fig.12) [it is noted that as shown in fig.12 and cited in Par.0128 and Par.0129, steam output 1124 of steam boiler 1101 is drained through line 1112 into tray 1117] into a fluid tank of the aircraft brewing apparatus [it is noted that the limitation “a fluid tank of the aircraft brewing apparatus” is intended use of the multi-position shuttle valve assembly; and the solenoid valve 1111, as taught by Grassia, can be used to drain steam from steam path into the tray 1117 [fig.12, Par.0128 & 0129]; therefore, the solenoid valve 1111 is capable of draining the steam from the at least one flow path into a fluid tank of the aircraft brewing apparatus] when open [Par.0128 cited: “…The boilers output control valve 1111 is either fully closed, open to an atmospheric overflow 1112 or directed to discharge via a discharge line 1113 into the device's steam wand 1114…”; therefore, when the solenoid valve 1111 is open to an atmospheric overflow 1112, the solenoid valve 1111 can direct steam output 1124 of the steam boiler 1101 to drain through steam path 1112 into tray 1117, as shown in fig.12], 
the electro-mechanical solenoid valve (solenoid valve 1111, fig.12, Par.0128) configured to allow the steam (steam output 1124 of steam boiler 1101, fig.12) to pass through the at least one flow path (steam path 1124, fig.12) when closed [Par.0128 cited: “…The boilers output control valve 1111 is either fully closed, open to an atmospheric overflow 1112 or directed to discharge via a discharge line 1113 into the device's steam wand 1114…”; therefore, when the solenoid valve 1111 is closed to an atmospheric overflow 1112, the solenoid valve 1111 can direct steam output from steam boiler 1101 to pass through steam paths 1124 and 1113 into froth wand 1114]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the solenoid valve, as taught by Grassia, to Fischer’s steam docking unit, because the modification would have added an advantage of automatically controlling and directing the flow path of steam from the boiler into the steam wand or into the drain tray and thus, prevent the overflow of the steam [Grassia, Par.0128 and Par.0129].

    PNG
    media_image2.png
    1105
    845
    media_image2.png
    Greyscale


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Illy (U.S. Pub. No. 2010/0034942 A1).
Regarding claim 5, Fischer discloses the apparatus as set forth above, but fails to disclose a counter-pressure valve assembly configured to fit within a cavity defined by one or more interior surfaces of the housing, the defined cavity in fluid communication with the at least one flow path, the counter-pressure valve assembly comprising: a poppet; and a spring configured to provide a return force to the poppet, the poppet being in a first position configured to block the at least one flow path when steam having a first amount of steam pressure engages the poppet, the poppet being in a second position configured to allow passage through the at least one flow path when steam having a second amount of steam pressure engages the poppet.
However, Illy teaches an apparatus for extracting steam (embodiment figs.4-8) comprising:
a counter-pressure valve assembly (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36, fig.4) configured to fit within a cavity defined by one or more interior surfaces of the housing (chamber 1 and cylinder 3, fig.4) [it is noted that as shown in fig.4, the piston valve assembly can be fit within chamber 1 and cylinder 3], the defined cavity (chamber 1 and cylinder 3, fig.4) in fluid communication with the at least one flow path (steam is introduced to chamber 1 through duct 21, fig.4), the counter-pressure valve (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36, fig.4) assembly comprising: 
a poppet (valve 92, fig.4); and 
a spring (spring of valve 92, see annotated fig.4) configured to provide a return force to the poppet (valve 92, fig.4) [it is noted that spring of valve 92 provides a return force to valve 92 as cited in Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that Par.0068 describes embodiment figs.2-3; however, embodiment figs.4-8 performs the same functionality as embodiment figs.2-3 (identical parts provided with the same reference symbol), the only difference between embodiment figs.2-3 and embodiment figs.4-8 is that the compressed air is supplied to chamber 1 by a pump (not shown) or a cartridge in the form of the device which supplies compressed gas (embodiment figs.4-8), instead of the compression cylinder (embodiment figs.2-3), as indicated by Par.0086], 
the poppet (valve 92, fig.4) being in a first position (first position is defined when valve 92 is closed and when piston rod 31 pushes valve 92 upwards causing volume of chamber 1 to decrease, fig.4, Par.0068) configured to block the at least one flow path (flow path of fluid in chamber 1, fig.4) [it is noted that when valve 92 is closed, fluid inside chamber 1 is prevented from flowing out of chamber 1, Par.0067 and Par.0068] when steam (steam in chamber 1, fig.4) having a first amount of steam pressure engages the poppet (when the internal pressure inside chamber 1 is less than the opposing spring force of valve 92), 
the poppet (valve 92, fig.4) being in a second position (second position is defined when valve 92 is closed and when valve 92 moving downwards due to the increasing of internal pressure inside chamber 1, fig.4, Par.0068) configured to allow passage through the at least one flow path (flow path of fluid in chamber 1, fig.4) [it is noted that when valve 92 is open, fluid inside chamber 1 flows out of the extraction chamber 1, Par.0068] when steam (steam in chamber 1, fig.4) having a second amount of steam pressure engages the [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam into chamber 1 as indicated by Par.0042; Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

    PNG
    media_image3.png
    789
    624
    media_image3.png
    Greyscale


Regarding claim 6, Fischer discloses the apparatus as set forth above, but fails to disclose the first amount of steam pressure being less than the return force provided by the spring and the second amount of steam pressure being greater than the return force provided by the spring.
However, Illy teaches the first amount of steam pressure (internal pressure inside chamber 1 when valve 92 is closed) being less than the return force provided by the spring [it is noted that when valve 92 is closed, the pressure acting on valve 92 is less than the opposing spring force of valve 92] and the second amount of steam pressure (internal pressure inside chamber 1 when valve 92 is open) being greater than the return force provided by the spring [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam into chamber 1 as indicated by Par.0042; Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Bruggink et al. (U.S. Pub. No. 2018/0118596 A1).
Regarding claim 7, Fischer discloses the apparatus as set forth above, but does not explicitly disclose the multi-position shuttle valve assembly (“steam docking unit”, figs.1, 2) being configured to receive a descale module, the descale module configured to provide the multi-position shuttle valve assembly with a descale fluid, the descale fluid configured to flow through the at least one flow path and the shuttle cavity.
However, Bruggink teaches a domestic appliance (100, fig.1) [it is noted that the domestic appliance 100 is especially selected from the group consisting of a coffee maker, an espresso maker, a steam generation device, and a beverage dispenser, as indicated by Bruggink, Par.0017] being configured to receive a descale module (descaling unit 200, fig.1) [see 35 U.S.C. 112(f) Interpretation section above for the limitation “descale module”], the descale module (descaling unit 200, fig.1) configured to provide the multi-position shuttle valve assembly (domestic appliance 100, fig.1) with a descale fluid (descaled water 2, fig.1), the descale fluid (descaled water 2, fig.1) configured to flow through the at least one flow path and the shuttle cavity (outlet unit 220 comprising descaling unit outlet 202, fig.1) [it is noted that the descaled water 2 configured to flow through outlet unit 220 comprising descaling unit outlet 202 as cited in Par.0048-0049].
Since repeated use of these household appliances (coffee maker, espresso maker, steam generation device, and beverage dispenser) causes a build up of scale which can dramatically reduce the efficiency or quality of the function provided by the appliance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the descaling unit for the production of descaled water, as taught by Bruggink, because the modification would have avoided the formation of scale in coffee makers blocking the fluid flow or insulating the heating element, in order to improve the efficiency or quality of the function provided by the appliance and to prevent malfunction [as taught by Bruggink, Par.0005].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Bruggink et al. (U.S. Pub. No. 2018/0118596 A1) and further in view of Illy (U.S. Pub. No. 2010/0034942 A1).
Regarding claim 8, Fischer in view of Bruggink teaches the apparatus as set forth above, but fails to teach a counter-pressure valve assembly configured to fit within a cavity defined by one or more interior surfaces of the housing, the defined cavity being in fluid communication with the at least one flow path, the counter-pressure valve assembly comprising: a poppet; and a spring configured to provide a return force to the poppet, the poppet being in a first position configured to block the at least one flow path when descale fluid having a first amount of fluid pressure engages the poppet, the poppet being in a second position configured to allow passage through the at least one flow path when descale fluid having a second amount of fluid pressure engages the poppet.
However, Illy teaches a counter-pressure valve assembly (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36, fig.4) configured to fit within a cavity defined by one or more interior surfaces of the housing (chamber 1 and cylinder 3, fig.4) [it is noted that as shown in fig.4, the piston valve assembly can be fit within chamber 1 and cylinder 3], the defined cavity (chamber 1 and cylinder 3, fig.4) being in fluid communication with the at least one flow path (steam is introduced to chamber 1 through duct 21, fig.4), the counter-pressure valve assembly (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36, fig.4) comprising: 
a poppet (valve 92, fig.4); and 
a spring (spring of valve 92, see annotated fig.4) configured to provide a return force to the poppet (valve 92, fig.4) [it is noted that spring of valve 92 provides a return force to valve 92 as cited in Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that Par.0068 describes embodiment figs.2-3; however, embodiment figs.4-8 performs the same functionality as embodiment figs.2-3 (identical parts provided with the same reference symbol), the only difference between embodiment figs.2-3 and embodiment figs.4-8 is that the compressed air is supplied to chamber 1 by a pump (not shown) or a cartridge in the form of the device which supplies compressed gas (embodiment figs.4-8), instead of the compression cylinder (embodiment figs.2-3), as indicated by Par.0086], 
the poppet (valve 92, fig.4) being in a first position (first position is defined when valve 92 is closed and when piston rod 31 pushes valve 92 upwards causing volume of chamber 1 to decrease, fig.4, Par.0068) configured to block the at least one flow path (flow path of fluid in chamber 1, fig.4) [it is noted that when valve 92 is closed, fluid inside chamber 1 is prevented from flowing out of chamber 1, Par.0067 and Par.0068] when descale fluid (fluid in chamber 1, fig.4) [it is noted that when valve 92 is closed, fluid inside chamber 1 is prevented from flowing out of chamber 1, Par.0067 and Par.0068] having a first amount of fluid pressure engages the poppet (when the internal pressure inside chamber 1 is less than the opposing spring force of valve 92),
the poppet (valve 92, fig.4) being in a second position (second position is defined when valve 92 is closed and when valve 92 moving downwards due to the increasing of internal pressure inside chamber 1, fig.4, Par.0068) configured to allow passage through the at least one flow path (flow path of fluid in chamber 1, fig.4) ) [it is noted that when valve 92 is open, fluid inside chamber 1 flows out of the extraction chamber 1, Par.0068] when descale fluid (fluid in chamber 1, fig.4) having a second amount of fluid pressure engages the poppet [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam or water into chamber 1 as indicated by Par.0042; Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Fischer in view of Bruggink, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Regarding claim 9, Fischer in view of Bruggink and Illy teaches the apparatus as set forth above, Illy further teaches the first amount of fluid pressure (internal pressure inside chamber 1 when valve 92 is closed) being less than the return force provided by the spring [it is noted that when valve 92 is closed, the pressure acting on valve 92 is less than the opposing spring force of valve 92] and the second amount of fluid pressure (internal pressure inside chamber 1 when valve 92 is open) being greater than the return force provided by the spring [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam into chamber 1 as indicated by Par.0042; Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Fischer in view of Bruggink, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Bruggink et al. (U.S. Pub. No. 2018/0118596 A1) and further in view of Bowen et al. (US 2019/0223510 A1).
Regarding claim 10, Fischer in view of Bruggink teaches the apparatus as set forth above, but fails to teach a reed switch configured to detect an installation of the descale module.
However, Bowen teaches a reed switch (reed switch 533, fig.5) configured to detect an installation of a component (mouthpiece 510, fig.5) on a system (device 500, fig.5) [it is noted that reed switch 533 can detect whether a component is inserted as cited in Par.0102; Par.0102 cited: “…Reed switch/hall effect sensor 533 is incorporated to detect if mouthpiece is inserted…”].
Bowen is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using reed switch to detect an installation of a component on a system. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Fischer in view of Bruggink, by incorporating the teachings of the reed switch, as taught by Bowen, in order to detect if a component is installed on a system [Bowen, Par.0102]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Newton et al. (U.S. Patent No. 4,878,760).
Regarding claim 11, Fischer discloses the apparatus as set forth above, but fails to disclose a reed switch configured to detect the position of the shuttle within the shuttle cavity.
However, Newton teaches a reed switch (limit switches LS1, LS2, LS3, fig.2) [it is noted that LS1, LS2, LS3 is reed switches as cited in Col.8 lines 38-40: “…the limit switches are conveniently magnetically operated reed switches arranged to sense the position of the actuator piston…”] configured to detect the position of the shuttle (actuator piston 101a, fig.2) within the shuttle cavity (cylinder 101) [it is noted that the reed switches LS1, LS2, LS3 configured to detect the position of actuator piston 101a within cylinder 101 as cited in Col.8 lines 35-40: “…The position of the actuator piston 101a in the cylinder 101 is correlative with the position of the dispensing piston 36 in the mixing cylinder 31, and the limit switches are conveniently magnetically operated reed switches arranged to sense the position of the actuator piston…”].
Newton is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using reed switch to detect the position of the shuttle within the shuttle cavity. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of reed switches, as taught by Newton, in order to detect the position of the piston within the cylinder cavity, because the position of the piston within cylinder cavity indicates whether the piston is in its home position (closed position) or the piston is in a discharge position (open position) [Newton, Col.10 lines 30-46]; therefore, the modification would have allowed the detection of whether the piston is in its operating mode. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Bowen et al. (US 2019/0223510 A1).
Regarding claim 12, Fischer discloses the apparatus as set forth above, but fails to disclose a reed switch configured to detect an installation of the froth module on the housing.
However, Bowen teaches a reed switch (reed switch 533, fig.5) configured to detect an installation of a component (mouthpiece 510, fig.5) on a system (device 500, fig.5) [it is noted that reed switch 533 can detect whether a component is inserted as cited in Par.0102; Par.0102 cited: “…Reed switch/hall effect sensor 533 is incorporated to detect if mouthpiece is inserted…”].
Bowen is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using reed switch to detect an installation of a component on a system. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the reed switch, as taught by Bowen, in order to detect if a component is installed on a system [Bowen, Par.0102]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789) in view of Rodriguez et al. (U.S. Pub. No. 2010/0303983 A1).
Regarding claim 14, Fischer discloses the apparatus as set forth above, but fails to disclose the aircraft brewing apparatus being installable within an aircraft galley of an aircraft.
However, Rodriguez teaches the aircraft brewing apparatus (brewing device 102, fig.4) being installable within an aircraft galley of an aircraft (“aircraft’s galley”, Par.0005 & Par.0007) [it is noted that the brewing device 102 being installable within an aircraft galley of an aircraft as indicated by Par.0005 and Par.0007; Par.0007 cited: “...it may be desirable that a brewing device, such as an aircraft coffee maker, fit within certain space limitations of an aircraft’s galley...”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the aircraft brewing apparatus being installable within the aircraft’s galley, as taught by Rodriguez, in order to prevent the aircraft brewing apparatus from spilling, and the modification would have allowed the reduction of the likelihood of leakage or spillage of fluids, and capable of receiving fluids from a quality source [Rodriguez, Par.0005 and Par.0007]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Upston et al. (U.S. Pub. No. 2016/0150911 A1) teaches a coffee making device has a body with a drip tray, a removable water tank that supplies water to a heat system of the device, the device also comprises solenoid valve and pressure valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761